DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2011/0317121 A1 hereinafter referred to as “Lin”).
With respect to claim 1, Lin discloses, in Figs.1-4, a display panel, comprising a display area and a border area disposed at a periphery of the display area, the border area comprising: an array substrate comprising a first substrate (120) and a gate driver on array (GOA) circuit (140) disposed on the first substrate (120) (see Par.[0034], [0036]-[0037], [0141] wherein connecting layer 140 over second substrate 120 in display region 110a and peripheral region is disclosed); and a color filter substrate comprising a second substrate (110) and a signal trace (132 and 162) disposed on the second substrate (110); wherein the GOA circuit is overlapped with the signal trace; wherein the color filter substrate comprises a first common electrode trace (131, 161), and the first common electrode trace is disposed on a side of the signal trace (132, 162) away from the display area (110a), the first common electrode trace (131, 161) is disposed only in the border area (110b), and the first common electrode trace (131, 161) is used to transmit a common electrode signal for a common electrode (116) (see Par.[0038]-[0044] wherein electrode layers 131, 132 and extending pads 161, 162 are disclosed; see Par.[0042] wherein electrical energy is transmitted from the first electrode layer 131 to the external circuit E through the first extending pads 161, the first sub-conductive structure 151 and the first connecting pad 141; simultaneously, electrical energy is transmitted from the second electrode layer 132 to external circuit E through the second extending pad 162, the second sub-conductive structure 152 and the second connecting pad 142); wherein in the border area (110a), the array substrate comprises a second common electrode trace (143, 141), and the second common electrode trace (143, 141) is disposed on a side of the GOA circuit (140) away from the display area (110a); wherein the first common electrode trace (131, 161) is overlapped with the second common electrode trace (143, 141); and wherein the first common electrode trace (161, 131) and the signal trace (132, 162) are solid metal traces.
With respect to claim 2, Lin discloses, in Figs.1-4, the display panel, wherein the border area (110b) further comprises a conductive paste (157, 150) fixedly disposed between the array substrate (120) and the color filter substrate (110), the GOA circuit (140) and the signal trace (132, 162) are electrically connected through the conductive paste (157, 150), and the first common electrode trace (131, 161) and the second common electrode trace (143, 141) are electrically connected through the conductive paste (157, 150) (see Par.[0048] wherein sealant 157 and conductive connecting structure 150 are disclosed).
With respect to claim 6, Lin discloses, in Figs.1-4, he display panel, wherein the conductive paste comprises a colloid (150) and an electrical conductor disposed in the colloid, the GOA circuit and the signal trace are electrically connected through the electrical conductor, and the first common electrode trace and the second common electrode trace are electrically connected through the electrical conductor (see Par.[0048] wherein sealant 157 and conductive connecting structure 150 are disclosed).
With respect to claim 16, Lin discloses, in Figs.1-4, a display device comprising a display panel, and the display panel comprising a display area and a border area disposed at a periphery of the display area, the border area comprising: an array substrate comprising a first substrate (120) and a gate driver on array (GOA) circuit (140) disposed on the first substrate (120) (see Par.[0034], [0036]-[0037], [0141] wherein connecting layer 140 over second substrate 120 in display region 110a and peripheral region is disclosed); and a color filter substrate comprising a second substrate (110) and a signal trace (132, 162) disposed on the second substrate (110); wherein the GOA circuit (140) is overlapped with the signal trace (132, 162); wherein the color filter substrate (110) comprises a first common electrode trace (131, 161), and the first common electrode trace (131, 161) is disposed on a side of the signal trace (132, 162) away from the display area (110a), the first common electrode trace (131, 161) is disposed only in the border area (110b), and the first common electrode trace (131, 161) is used to transmit a common electrode signal for a common electrode (116, 126) (see Par.[0038]-[0044] wherein electrode layers 131, 132 and extending pads 161, 162 are disclosed; see Par.[0042] wherein electrical energy is transmitted from the first electrode layer 131 to the external circuit E through the first extending pads 161, the first sub-conductive structure 151 and the first connecting pad 141; simultaneously, electrical energy is transmitted from the second electrode layer 132 to external circuit E through the second extending pad 162, the second sub-conductive structure 152 and the second connecting pad 142); wherein in the border area (110b), the array substrate comprises a second common electrode trace (141, 143), and the second common electrode trace (141, 143) is disposed on a side of the GOA circuit (140) away from the display area (110a); wherein the first common electrode trace (131, 161) is overlapped with the second common electrode trace (143, 141); and wherein the first common electrode trace (161, 131) and the signal trace (132, 162) are solid metal traces.
With respect to claim 19, Lin discloses, in Figs.1-4, the display device, wherein the border area further comprises a conductive paste fixedly disposed between the array substrate and the color filter substrate, the GOA circuit and the signal trace are electrically connected through the conductive paste, and the first common electrode trace and the second common electrode trace are electrically connected through the conductive paste.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818